USDC IN/ND case 2:20-cr-00088-JTM-APR document 29 filed 07/29/21 page 1 of 1


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF INDIANA
                             HAMMOND DIVISION

UNITED STATES OF AMERICA                 )
                                         )
             v.                          )      No. 2:20 CR 88
                                         )
JEREMIAH TAYLOR                          )

                        ACCEPTANCE OF PLEA OF GUILTY

      Pursuant to the Report and Recommendation of the United States Magistrate

Judge (DE # 25), to which the defendant has not objected, and subject to this court’s

consideration of the Plea Agreement pursuant to Federal Rule of Criminal Procedure

11(c)(3), the Magistrate Judge’s findings are now ADOPTED, and defendant’s plea of

guilty to Count 1 of the Indictment is hereby ACCEPTED. A sentencing date will be set

under separate order.

                                         SO ORDERED.

      Date: July 29, 2021

                                         s/James T. Moody
                                         JUDGE JAMES T. MOODY
                                         UNITED STATES DISTRICT COURT
